Name: Commission Regulation (EEC) No 1273/90 of 14 May 1990 applying a special intervention measure in Spain for maize at the end of the 1989/90 marketing year
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe
 Date Published: nan

 No L 124/46 Official Journal of the European Communities 15. 5 . 90 COMMISSION REGULATION (EEC) No 1273/90 of 14 May 1990 applying a special intervention measure in Spain for maize at the end of the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 8 (3) thereof, Whereas Council Regulation (EEC) No 1582/86 of 23 May 1986 on particular intervention measures for cereals (3) lays down the general rules applicable to such measures ; Whereas the intervention period for maize ends on 30 April in Spain ; whereas that time limit, in view in parti ­ cular of the Agreement with the United States on imports of maize and grain sorghum into Spain at a reduced levy, is likely to encourage operators to offer substantial quanti ­ ties of maize for intervention at the end of April, although certain market outlets may, still be found after that date ; whereas this situation may be remedied by opening a possibility for that cereal, production of which is limited to certain regions of the Community, to be bought in in May 1990 ; Whereas the conditions for buying in cereals are laid down in Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as amended by Regulation (EEC) No 195/89 (*), Commission Regulation (EEC) No 1569/87 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (6), as last amended by Regulation (EEC) No 1022/90 (^ and Commission Regulation (EEC) No 1570/77 of 11 June 1977 on price increases and reductions applicable to intervention in cereals (8), as last amended by Regulation (EEC) No 2258/87 (9); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Article 2 of Regulation (EEC) No 1582/86, the Spanish intervention agency shall buy in quantities of maize offered to it between the date of entry into force of this Regulation and 31 May 1990 . 2. The price to be paid shall be the buying-in price referred to in Article 7 (3) of Regulation (EEC) No 2727/75, as fixed for the 1989/90 marketing year, plus seven monthly increases. 3 . The quantities offered must be delivered by 30 June 1990 at the latest. 4. Subject to paragraph 2, buying in shall be carried out in accordance with the provisions of Regulations (EEC) No 1581 /86, (EEC) No 1569/77 and (EEC) No 1570/77. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 7. (3) OJ No L 139, 24. 5. 1986, p. 38 . (4) OJ No L 139, 24 . 5. 1986, p. 36. O OJ No L 25, 28 . 1 . 1989, p. 22. if) OJ No L 174, 14. 7. 1977, p. 15 . O OJ No L 106, 26. 4. 1990, p . 11 . 0 OJ No L 174, 14. 7 . 1977, p. 18 . H OJ No L 208, 30. 7 . 1987, p. 11 .